DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on November 13, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 22-23, 26-28, 30-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Konno et al. (US 6,010,537 - Konno).
	As to claim 17, Konno teaches  a zoom optical system (Konno Fig. 1) comprising, in order from an object, a first lens group having positive refractive power (Konno Fig. 1 - Gr1), a second lens group having negative refractive power (Konno Fig. 
	0.90 < f3/fw ≤ 1.14 (Konno Table 1 - fw = 22.50; as calculated f3 ≈ 22.4)
	2.00 < ft/fw < 10.00 (Konno Table 1 - fw = 22.50; ft = 214.92)
	4.40 < f1/(-f2) < 7.00 (Konno Table 4 - f1 = 73.72; f2 = -11.50)

	As to claim 22, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Konno further teaches upon zooming from the wide angle to telephoto end state, an air distance between the first lens group and the second lens group is increased (Konno Fig. 1 - d5; Table 1), and an air distance between the second lens group and the third lens group is decreased (Konno Fig. 1 - d13; Table 1).
	As to claim 23, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Konno further teaches an aperture stop (Konno Fig. 1 - S), the aperture stop is disposed between the second lens group and an image surface (Konno Fig. 1 - Gr2, S).
claim 26, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Konno further teaches the first lens group is move toward the object upon zooming from the wide angle end to a telephoto end state (Konno Fig. 1 - m1).
	As to claim 27, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Konno further teaches a vibration proofing lens group on an image side of the second lens group for correcting image blur (Konno Fig. 1 - GB, Gr4; col. 5:27-30).
	As to claim 28, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 27, and Konno further teaches the vibration proofing lens group is on an image side of the positive single lens of the third lens group (Konno Fig. 1 - GB, Gr4).
	As to claim 30, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Konno further teaches an imaging device (Konno Fig. 22).
	As to claim 31, Konno teaches a method of manufacturing comprising, disposing in order from an object, a first lens group having positive refractive power (Konno Fig. 1 - Gr1), a second lens group having negative refractive power (Konno Fig. 1 - Gr2), a third lens group having positive refractive power (Konno Fig. 1 - Gr3), wherein the lens groups are arranged within a lens barrel in such a manner that air distances between the first to third lens groups are varied upon zooming (Konno Fig. 1 - m1, m2, m3), the first lens group comprises a cemented lens disposed closest to the object, the cemented lens consisting of a negative lens and a positive lens in order from the object 
	0.90 < f3/fw ≤ 1.14 (Konno Table 1 - fw = 22.50; as calculated f3 ≈ 22.4)
	2.00 < ft/fw < 10.00 (Konno Table 1 - fw = 22.50; ft = 214.92)
	4.40 < f1/(-f2) < 7.00 (Konno Table 4 - f1 = 73.72; f2 = -11.50)

	As to claim 32, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Konno further teaches satisfying 5.20 < f1/(-f2) < 7.00 (Konno Table 4 - f1 = 73.72; f2 = -11.50).

Claims 17-20, 22-23, 26, 30-32 are rejected under 35 U.S.C. 102(a1)) as anticipated by Arimoto (US 5,185,678) or, in the alternative, under 35 U.S.C. 103 as obvious over Arimoto.
	Examiner’s note: the anticipation rejection is based upon a calculated value at the limit of a claimed range, however the calculation inherently has rounding errors, as such, the real value is either within the claimed range (anticipated) or just outside the claimed range (obvious, see USC 103 rejection below).
	As to claim 17, Arimoto teaches a zoom optical system (Arimoto Fig. 2), comprising in order from an object, a first lens group having positive refractive power (Arimoto Fig. 2 - I), a second lens group having negative refractive power (Arimoto Fig. lenses of r6, r7, r9, r10, r13, r14) and at least one lens having positive refractive power (Arimoto Fig. 2 - lenses of r8, r9, r11, r12), the third lens group has a positive single lens at its most object side (Arimoto Fig. 2 - lens of r16, r17), and satisfying:
	0.90 < f3/fw ≤ 1.14 (Arimoto Table 2 - fw = 36.0; as calculated f3 ≈ 41; thus f3/fw ≈ 1.14 which is within the claimed range, as calculated).
	2.00 < ft/fw < 10.00 (Arimoto Table 2 - ft = 195; fw = 36.0)
	4.40 < f1/(-f2) < 7.00 (Arimoto Table 2 - fw = 36.0; as calculated f1 ≈ 82; Table 4 - |f2|/fw = 0.434; |f2| = 0.434*36 ≈ 15.6; thus f1/(-f2) ≈ 82/15.6 ≈ 5.25).
	
	As to claim 18, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches the positive single lens of the third lens group is moved for focusing (Arimoto Fig. 2 - focusing arrow).
	As to claim 19, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches focusing is effected by moving, as a focusing lens group, at least a part of the third lens group along an optical axis (Arimoto Fig. 2 - III, focusing arrow).
claim 20, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Arimoto further teaches the focusing lens group is moved toward an image when a focusing state on a long distance is changed to a focusing state on a short distance object (Arimoto Fig. 2 - focusing arrow).
	As to claim 22, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches upon zooming from the wide angle to telephoto end state, an air distance between the first lens group and the second lens group is increased (Arimoto Fig. 2 - m1, m2; Table 2 - d5), and an air distance between the second lens group and the third lens group is decreased (Arimoto Fig. 2 - m2, m3; Table 2 - d14).
	As to claim 23, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches an aperture stop (Arimoto Fig. 2 - A), and wherein the aperture stop is disposed between the second lens group and an image surface (Arimoto Fig. 2 - II, A).
	As to claim 26, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches the first lens group is moved toward the object upon zooming from the wide angle end to a telephoto end state (Arimoto Fig. 2 - I).
	As to claim 30, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches an imaging device (Arimoto col. 3:25-30).
	As to claim 31, Arimoto teaches a method of manufacturing a zoom optical system (Arimoto Fig. 2) comprising, disposing in order from an object, a first lens group lenses of r6, r7, r9, r10, r13, r14) and at least one lens having positive refractive power (Arimoto Fig. 2 - lenses of r8, r9, r11, r12), the third lens group has a positive single lens at its most object side (Arimoto Fig. 2 - lens of r16, r17), and satisfying:
	0.90 < f3/fw ≤ 1.14 (Arimoto Table 2 - fw = 36.0; as calculated f3 ≈ 41; thus f3/fw ≈ 1.14 which is within the claimed range, as calculated).
	2.00 < ft/fw < 10.00 (Arimoto Table 2 - ft = 195; fw = 36.0)
	4.40 < f1/(-f2) < 7.00 (Arimoto Table 2 - fw = 36.0; as calculated f1 ≈ 82; Table 4 - |f2|/fw = 0.434; |f2| = 0.434*36 ≈ 15.6; thus f1/(-f2) ≈ 82/15.6 ≈ 5.25).

	As to claim 32, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches satisfying 5.20 < f1/(-f2) < 7.00 (Arimoto Table 2 - fw = 36.0; as calculated f1 ≈ 82; Table 4 - |f2|/fw = 0.434; |f2| = 0.434*36 ≈ 15.6; thus f1/(-f2) ≈ 82/15.6 ≈ 5.25). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Konno as applied to claim 23 above, and further in view of Sugawara et al. (US 5,600,490 - Sugawara; of record).
	As to claim 24, Konno teaches all the limitations of the instant invention as detailed above with respect to claim 23, but doesn’t specify an aperture stop disposed between the positive single lens of the third lens group and the image surface.  In the same field of endeavor Sugawara teaches providing a stop between the third and fourth lens groups - i.e. between a single lens most object side of the third lens group and the image surface (Sugawara Fig. 14 - SP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an aperture stop between the single positive lens and image surface since, as taught by Sugawara, such stops are well known in the art for the purpose of reducing light flare (Sugawara col. 14:5-9).

Claims 17-20, 22-23, 26, 30-32 are rejected under 35 U.S.C. 102(a1)) (see above) as anticipated by Arimoto (US 5,185,678) or, in the alternative, under 35 U.S.C. 103 as obvious over Arimoto.
	Examiner’s note: the obviousness rejection is based upon a calculated value at the limit of a claimed range but outside by some error since the calculation inherently has rounding errors, as such, the real value is either within the claimed range (anticipated, see above) or just outside the claimed range.
	As to claim 17, Arimoto teaches a zoom optical system (Arimoto Fig. 2), comprising in order from an object, a first lens group having positive refractive power (Arimoto Fig. 2 - I), a second lens group having negative refractive power (Arimoto Fig. 2 - II), a third lens group having positive refractive power (Arimoto Fig. 2 - III), wherein air distances between the first to third lens groups are varied upon zooming (Ariomoto Fig. 2 - m1, m2, m3), the first lens comprises a cemented lens disposed closest to the object (Arimoto Fig. 2 - lens of r1, r2, r3), the cemented lens consisting of a negative lens and a positive lens in order from the object (Arimoto Fig. 2 - lenses of r1, r2, r3), the second lens group comprises at least two lenses having negative refractive power (Arimoto Fig. 2 - lenses of r6, r7, r9, r10, r13, r14) and at least one lens having positive refractive power (Arimoto Fig. 2 - lenses of r8, r9, r11, r12), the third lens group has a positive single lens at its most object side (Arimoto Fig. 2 - lens of r16, r17), and satisfying:
	0.90 < f3/fw ≤ 1.14 (Arimoto Table 2 - fw = 36.0; as calculated f3 ≈ 41; thus f3/fw ≈ 1.14 which is within the claimed range, as calculated).
	2.00 < ft/fw < 10.00 (Arimoto Table 2 - ft = 195; fw = 36.0)
	4.40 < f1/(-f2) < 7.00 (Arimoto Table 2 - fw = 36.0; as calculated f1 ≈ 82; Table 4 - |f2|/fw = 0.434; |f2| = 0.434*36 ≈ 15.6; thus f1/(-f2) ≈ 82/15.6 ≈ 5.25).
	Here, Arimoto teaches a value f3/fw ≈ 1.14 which is inside the claimed range, however the value implicitly has some error.  For a value of 1.14+error outside the claimed range of f3/fw ≤ 1.14, it would have been obvious to one of ordinary skill in the prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close that one of ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner 227 USPQ 773 (Fed. Cir. 1985); MPEP 2144.05.  As detailed by Applicant’s specification, the critical range is 0.90 < f3/fw < 1.50 (Spec. page [0425]), and thus there is no unexpected result for a value of 1.14+error which lies in the center of the critical range.	
	
	As to claim 18, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches the positive single lens of the third lens group is moved for focusing (Arimoto Fig. 2 - focusing arrow).
	As to claim 19, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches focusing is effected by moving, as a focusing lens group, at least a part of the third lens group along an optical axis (Arimoto Fig. 2 - III, focusing arrow).
	As to claim 20, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Arimoto further teaches the focusing lens group is moved toward an image when a focusing state on a long distance is changed to a focusing state on a short distance object (Arimoto Fig. 2 - focusing arrow).
	As to claim 22, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches upon zooming from the wide angle to telephoto end state, an air distance between the first lens group and the second lens group is increased (Arimoto Fig. 2 - m1, m2; Table 2 - d5), and an air 
	As to claim 23, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches an aperture stop (Arimoto Fig. 2 - A), and wherein the aperture stop is disposed between the second lens group and an image surface (Arimoto Fig. 2 - II, A).
	As to claim 26, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches the first lens group is moved toward the object upon zooming from the wide angle end to a telephoto end state (Arimoto Fig. 2 - I).
	As to claim 30, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches an imaging device (Arimoto col. 3:25-30).
	As to claim 31, Arimoto teaches a method of manufacturing a zoom optical system (Arimoto Fig. 2) comprising, disposing in order from an object, a first lens group having positive refractive power (Arimoto Fig. 2 - I), a second lens group having negative refractive power (Arimoto Fig. 2 - II), a third lens group having positive refractive power (Arimoto Fig. 2 - III), wherein the lens groups are arranged within a lens barrel in such a manner that air distances between the first to third lens groups are varied upon zooming (Ariomoto Fig. 2 - m1, m2, m3), the first lens comprises a cemented lens disposed closest to the object (Arimoto Fig. 2 - lens of r1, r2, r3), the cemented lens consisting of a negative lens and a positive lens in order from the object (Arimoto Fig. 2 - lenses of r1, r2, r3), the second lens group comprises at least two lenses of r6, r7, r9, r10, r13, r14) and at least one lens having positive refractive power (Arimoto Fig. 2 - lenses of r8, r9, r11, r12), the third lens group has a positive single lens at its most object side (Arimoto Fig. 2 - lens of r16, r17), and satisfying:
	0.90 < f3/fw ≤ 1.14 (Arimoto Table 2 - fw = 36.0; as calculated f3 ≈ 41; thus f3/fw ≈ 1.14 which is within the claimed range, as calculated).
	2.00 < ft/fw < 10.00 (Arimoto Table 2 - ft = 195; fw = 36.0)
	4.40 < f1/(-f2) < 7.00 (Arimoto Table 2 - fw = 36.0; as calculated f1 ≈ 82; Table 4 - |f2|/fw = 0.434; |f2| = 0.434*36 ≈ 15.6; thus f1/(-f2) ≈ 82/15.6 ≈ 5.25).
	Here, Arimoto teaches a value f3/fw ≈ 1.14 which is inside the claimed range, however the value implicitly has some error.  For a value of 1.14+error outside the claimed range of f3/fw ≤ 1.14, it would have been obvious to one of ordinary skill in the art before the effective filing date to satisfy f3/fw ≤ 1.14 since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close that one of ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner 227 USPQ 773 (Fed. Cir. 1985); MPEP 2144.05.  As detailed by Applicant’s specification, the critical range is 0.90 < f3/fw < 1.50 (Spec. page [0425]), and thus there is no unexpected result for a value of 1.14+error which lies in the center of the critical range.
	As to claim 32, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Arimoto further teaches satisfying 5.20 < f1/(-f2) < 7.00 (Arimoto Table 2 - fw = 36.0; as calculated f1 ≈ 82; Table 4 - |f2|/fw = 0.434; |f2| = 0.434*36 ≈ 15.6; thus f1/(-f2) ≈ 82/15.6 ≈ 5.25.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto as applied to claim 17 above, and further in view of Wada (US 2012/0300313; of record).
	As to claim 27, Arimoto teaches all the limitations of the instant invention as detailed above with respect to claim 17, but doesn’t specify a vibration proofing lens group on an image side of the second lens group for correcting blur.  In the same field of endeavor Wada teaches a zoom lens system having a third lens group on the image side of the second lens group having a vibration proofing lens group (Wada Fig. 1 - G3, V4, L31; para. [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a vibration group on the image of the second lens group since, as taught by Wada, such vibration proofing lens groups are well known in the art for the purpose of correcting image blur (Wada para. [0039]).
	As to claim 28, Arimoto in view Wada teaches all the limitations of the instant invention as detailed above with respect to claim 27, and Wada further teaches the vibration proofing lens group is on an image side of the positive single lens of the third lens group (Wada Fig. 1 - L31, G3, VR).
	As to claim 29, Arimoto in view Wada teaches all the limitations of the instant invention as detailed above with respect to claim 27, and Wada further teaches the vibration proofing lens group includes the positive single lens of the third lens group (Wada Fig. 1 - L31, G3, VR).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 19, 2021